Opinion by
Keefe, J.
The testimony of the son of the plaintiff, the only member of the family conversant with the English language, was very meager. He testified that he had lived with his parents in Germany until the spring of 1939 and was familiar with the articles. He admitted, however, that some of the *521articles were new or used in the household for less than a year.. Considering the character of the articles upon which duty was assessed, and in view of the uncon-tradicted evidence produced, the court held the items appearing on schedule A were entitled to free entry under paragraph 1632 or 1798. The items enumerated on schedule B were held properly assessed. Protest sustained in part.